IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nicholas Corcoran,                            :
                  Petitioner                  :
                                              :
              v.                              :
                                              :
Pennsylvania Parole Board,                    :   No. 927 C.D. 2021
                  Respondent                  :   Submitted: February 11, 2022



BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE LORI A. DUMAS, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                           FILED: August 4, 2022


              Nicholas Corcoran (Corcoran) petitions for review from the August 4,
2021 order of the Pennsylvania Parole Board (Board), which denied his Request for
Administrative Relief (RAR) challenging the recalculation of his parole violation
maximum sentence date. Corcoran is represented by Victoria Hermann, Esquire
(Counsel),1 who asserts that the appeal is without merit and seeks permission to
withdraw as counsel. For the following reasons, we grant Counsel’s Motion to
Withdraw as Counsel (Motion to Withdraw) and affirm the Board’s order.




       1
         On August 27, 2021, this Court appointed the Public Defender of Forest County to
represent Corcoran, and, on September 27, 2021, Counsel entered her appearance in this matter.
See Cmwlth. Ct. Docket.
                                          I. Background
                  On March 23, 2016, the Court of Common Pleas of Crawford County
revoked Corcoran’s probationary term for driving under the influence of alcohol –
highest impairment (DUI) and sentenced him to 4 months, 15 days to 4 years, 9
months in a state correctional institution (SCI).2 See Certified Record (C.R.) at 1-2.
His maximum sentence date at that time was November 18, 2019. See id. at 2. On
January 27, 2017, the Board paroled Corcoran to an Ohio state detainer.3 See id. at
7-8. The conditions governing Corcoran’s parole cautioned that he may be detained
by the Board should he be arrested on new criminal charges, and that he may be
recommitted to serve the remainder of his original sentence should he be convicted
of a crime while on parole. See id. at 8 (Parole Condition No. 7).
                  On June 1, 2018, the Board issued a detainer warrant for Corcoran on
the basis of four new DUI-related arrests between October 2017 and the end of May
2018.4 See C.R. at 14. On June 12, 2018, Corcoran waived his right to counsel and
a detention hearing. See id. at 17. Thereafter, the Board issued orders on July 17,
2018, and July 11, 2019,5 detaining Corcoran pending disposition of the new
criminal charges. See id. at 46-47. The Board cancelled its June 1, 2018 warrant on
         2
         Corcoran also received probation for possession of drug paraphernalia and pled guilty to
driving without a license. See C.R. at 3.
         3
         Corcoran had been subject to an outstanding detainer warrant in Ohio based on his
unauthorized use of a motor vehicle. See C.R. at 3.
         4
          These arrests included: (1) an October 26, 2017, arrest in Cortland, Ohio, for DUI and a
traffic lane change violation; (2) a January 15, 2018, DUI arrest in Milton Township, Ohio; (3) a
May 15, 2018, arrest in Bazetta, Ohio, for DUI, driving with a suspended license, and an open
container violation; and (4) a May 30, 2018, arrest in Jamestown, Pennsylvania, for DUI, driving
with a suspended license, and a no rear lights violation. See C.R. at 18-24.
         5
             This order was amended on October 15, 2019, to correct a typographical error. See C.R.
at 54.

                                                  2
November 18, 2019, at the expiration of Corcoran’s original maximum sentence
date, and thereafter declared Corcoran delinquent for control purposes due to the
outstanding criminal charges. See id. at 57-58.
               On August 24, 2020, the Board issued a detainer warrant for Corcoran,
indicating that although Corcoran’s maximum sentence date had passed, the date
was being extended due his new convictions. See C.R. at 59, 106. Corcoran was
incarcerated that same day. See id. at 99. The Board then scheduled a revocation
hearing based on Corcoran’s new criminal convictions for DUI in Cortland, Ohio,6
and Milton Township, Ohio.7 See id. at 60.8 Corcoran waived his right to counsel
and a revocation hearing, and he admitted to the two new DUI convictions. See id.
at 62.
               By decision mailed on September 10, 2020,9 the Board recommitted
Corcoran to serve 12 months’ backtime as a convicted parole violator (CPV) based
on his new DUI convictions. See C.R. at 118-21. The Board did not award Corcoran
credit for the time he spent at liberty on parole because he “COMMITTED A NEW
CONVICTION THAT IS THE SAME OR SIMILAR TO THE ORIGINAL
OFFENSE . . . .” Id. at 121. As a result, the Board ordered Corcoran recommitted
         6
         Corcoran pled guilty to the Cortland DUI charge on April 29, 2020, and he was sentenced
to 180 days in jail, with 170 days suspended. See C.R. at 65, 72-73. He was given 2 days of credit
for time served and served 18 days on electronic monitoring, in lieu of serving the remaining 8
days of his sentence in jail. See id.
         7
        Corcoran pled guilty to the Milton Township DUI charge on August 5, 2020, and he was
sentenced to 180 days in county jail, with 177 days suspended. See C.R. at 67, 88.

         The Board’s Notice of Charges and Hearing does not address the status of the
         8

Pennsylvania charges.
         9
         The Board originally recorded this decision on September 10, 2020 and mailed it on
October 16, 2020. The Board later reissued the same decision with a November 13, 2020 mailing
date. See C.R. at 118-21.

                                                3
and recalculated his parole violation maximum sentence date to December 27, 2021.
See id. at 116, 119 & 121.
               Corcoran forwarded his RAR to the Board on January 21, 2021.10 See
C.R. at 127-32. In the RAR, Corcoran challenged the Board’s recalculation of his
maximum sentence date as December 27, 2021, claiming that the Board lacked the
authority to recalculate and extend his maximum sentence date beyond the original
judicially imposed date.11 See id. at 129. By decision mailed on August 4, 2021, the
Board denied the RAR. See C.R. at 137-39.12 The Board explained that when
Corcoran was paroled on January 27, 2017, 1,025 days remained on his original
sentence and that, because he was not granted credit for the time he spent at liberty
on parole, this amount of outstanding time remained to be served. See id. The Board
explained that Corcoran posted bail after his October 30, 2017 and January 17, 2018
arrests in Ohio. See id. at 138. It was not until June 1, 2018, that the Board lodged
its detainer warrant and Corcoran was incarcerated in an SCI pending the outcome


       10
         Corcoran did not date the RAR, but his correspondence to the Board enclosing it was
postmarked January 21, 2021. See C.R. at 136.
       11
           While Corcoran attached copies of three inmate requests he had previously submitted to
prison staff members on September 20, 2020, September 24, 2020, and November 10, 2020, see
id. at 133-35, the RAR did not state any specific Board decision Corcoran sought to appeal. See
C.R. at 127-32. Instead, on the portion of the RAR where inmates are directed to input information
contained on the Green Sheet that corresponds to the decision the inmates seek to appeal, Corcoran
explained: “I never received a copy of the Green Sheet. One was [r]ead to me by Parole Agent
Zimmer but a physical copy was never delivered to me.” C.R. at 127; see also C.R. at 126. A
“Green sheet” is a “slang term for the decision of the Board on a parole release or revocation matter
that is based upon the color of the paper used by the Parole Board in issuing the decision to the
offender or to the offender’s attorney.” Salvaggi v. Pa. Bd. of Prob. & Parole, 241 A.3d 688 (Pa.
Cmwlth. 2020) (quoting 12 TIMOTHY P. WILE, PENNSYLVANIA LAW OF PROBATION
AND PAROLE, Appendix I (3d ed. 2010)).
       12
         The Board determined that Corcoran’s RAR was timely because its underlying decision
was mailed to SCI-Greene, but Corcoran had been transferred to SCI-Forest. See C.R. at 137.

                                                 4
of his new criminal charges. See id. He remained incarcerated on the Board’s
warrant until November 18, 2019, when he reached his original maximum sentence
date. See id. Corcoran was convicted on the new charges in Ohio on April 29, 2020,
and August 5, 2020. See id. As a result, on August 24, 2020, the Board relodged its
detainer warrant for revocation proceedings, and Corcoran was returned to its
custody and incarcerated in an SCI that same day. See id.
              The Board explained that it credited Corcoran 535 days for the time he
spent incarcerated solely on the Board’s warrant from June 1, 2018, through
November 18, 2019. See C.R. at 138. This left 490 days remaining to be served on
his original sentence. Corcoran became available to commence service of his
original sentence when the Board relodged its detainer and he returned to the Board’s
custody on August 24, 2020.13 See id. Thus, the Board added 490 days to that date,
which yielded a recalculated maximum sentence date of December 27, 2021. See
id.
              On August 17, 2021, Corcoran filed a pro se petition for review in this
Court challenging the Board’s recalculation of his maximum sentence date and
claiming that, by extending his maximum sentence date to December 27, 2021, the
Board had illegally altered his judicially imposed sentence. Counsel responded with
a letter to Corcoran explaining that, based on her review of the record and assessment
of his claims, she had concluded that his appeal lacked merit. As such, Counsel filed
the Motion to Withdraw.




       13
          Corcoran completed his Ohio sentences prior to his return to the Board’s custody. See
C.R. at 138.

                                              5
                                    II. Discussion
             When court-appointed counsel concludes that a petitioner’s appeal is
meritless, counsel may be permitted to withdraw if counsel satisfies the following
requirements: (i) she must notify the petitioner of the request to withdraw; (ii) she
must furnish the petitioner with a copy of a no-merit letter; and (iii) she must advise
the petitioner of his right to retain new counsel and to raise any new points he might
deem worthy of consideration. Miskovitch v. Pa. Bd. of Prob. & Parole, 77 A.3d
66, 69 (Pa. Cmwlth. 2013) (citing Hughes v. Pa. Bd. of Prob. & Parole, 977 A.2d
19, 22 (Pa. Cmwlth. 2009)). The no-merit letter must detail: (i) the nature and extent
of the counsel’s review; (ii) each issue the petitioner wished to have raised; and (iii)
counsel’s explanation as to why those issues are meritless. Miskovitch, 77 A.3d at
69 (citing Commonwealth v. Turner, 544 A.2d 927, 928 (Pa. 1988)); Hughes, 977
A.2d at 26). A no-merit letter must include “substantial reasons for concluding that”
a petitioner’s arguments are without merit. Zerby v. Shanon, 964 A.2d 956, 962 (Pa.
Cmwlth. 2009). Once appointed counsel fully complies with these requirements to
withdraw, the Court independently reviews the merits of the petitioner’s claims. Id.
at 960.
             Here, Counsel met the technical requirements to withdraw. In her no-
merit letter, Counsel analyzed Corcoran’s claim and explained why it lacked merit.
See Counsel’s Correspondence dated September 27, 2021 at 1-2. Counsel also
served a copy of the no-merit letter on Corcoran and filed proof of service thereof
with this Court on October 6, 2021. Counsel also filed proof of service with this
Court certifying that she served Corcoran with a copy of this Court’s October 4,
2021 order, which gave Corcoran 30 days to either obtain substitute counsel at his
own expense and have new counsel enter an appearance and file a brief, or to file a


                                           6
brief on his own behalf. On October 29, 2021, Corcoran filed a brief on his own
behalf. The Board also timely filed a brief.
                Having determined that Counsel has complied with the technical
requirements for withdrawal, we turn to our independent review of the merits. In
his brief to this Court, Corcoran again claims that the Board illegally extended his
original judicially imposed sentence. See Corcoran’s Br. at 1-3. The Board responds
that its recalculation of Corcoran’s maximum sentence date did not improperly alter
Corcoran’s original judicially imposed sentence, but instead merely required that he
serve the time remaining on his sentence, i.e., backtime, due his parole violations
and the revocation of his parole. See Board’s Br. at 7-8.
                As noted by Counsel in her no-merit letter, any argument that the Board
lacks the authority to alter a judicially imposed sentence is without merit. Section
6138(a)(1) of the Prisons and Parole Code14 (Parole Code) allows the Board to
recommit parolees who commit, and are ultimately convicted of, crimes punishable
by imprisonment while on parole.                See 61 Pa.C.S. § 6138(a)(1).15             Section
6138(a)(2), (2.1) of the Parole Code further provides, as follows:

                (2) If the parolee’s recommitment is so ordered, the parolee shall
                be reentered to serve the remainder of the term which the parolee
                would have been compelled to serve had the parole not been
                granted and, except as provided under paragraph (2.1), shall be
                given no credit for the time at liberty on parole.



       14
            61 Pa.C.S. §§ 101-7301.
       15
          Section 6138 of the Parole Code was amended by the Act of June 30, 2021, P.L. 260,
effective immediately. Although the Board’s August 4, 2021 decision was issued after the
amendment’s effective date, we nevertheless cite to the prior version of the statute given the
November 13, 2020 mailing date of the Board’s recommitment decision in this case. We note that
the substance of the pertinent statutory sections both prior to and after the amendments is the same.

                                                 7
               (2.1) The board may, in its discretion, award credit to a parolee
               recommitted under paragraph (2) for the time spent at liberty on
               parole, [absent certain exceptions not applicable herein].

61 Pa.C.S. § 6138(a)(2), (2.1). Thus, upon Corcoran’s recommitment as a CPV, the
Board was authorized to recalculate the maximum date of his original sentence.
               Further, it is well settled that, when recalculating the sentence of a CPV,
the Board does not encroach upon judicial powers, but merely requires the parole
violator to serve his entire sentence under the authority granted by the General
Assembly.      Young v. Bd. of Prob. & Parole, 409 A.2d 843, 848 (Pa. 1979)
(explaining that the Board’s recalculation of a CPV’s sentence “is not an
encroachment upon the judicial sentencing power”); see also Ruffin v. Pa. Bd. of
Prob. & Parole (Pa. Cmwlth., No. 2038 C.D. 2016, filed July 13, 2017),16 slip op.
at 8-9 (citing Young for the proposition that “in exercising its power to recommit a
parolee beyond the maximum date set by a sentencing court without allowing for
credit for time spent at liberty on parole, the Board is not engaging in an
unconstitutional usurpation of judicial power but rather is operating under the
express authority granted to it by the General Assembly”).
               Here, the Board did not unlawfully alter Corcoran’s original judicially
imposed sentence, but instead simply required him to serve the remainder of that
original sentence. Upon his parole on January 27, 2017, 1,025 days remained on
Corcoran’s original sentence. After serving the sentences received on two out-of-
state DUI convictions, Corcoran was returned to the Board’s custody on August 24,
2020. The Board then recommitted Corcoran as a CPV and, in its discretion,


       16
          Section 414(a) of this Court’s Internal Operating Procedures provides that an unreported
decision of this Court issued after January 15, 2008, may be cited for its persuasive value, but not
as binding precedent. See 210 Pa. Code § 69.414(a).

                                                 8
declined to award him credit for the time he spent at liberty on parole.17 The Board’s
recommitment order did, however, apply 535 days of backtime credit to Corcoran’s
original sentence, thus reducing his time owed to 490 days. The Board then correctly
added the remaining outstanding 490 days to his August 24, 2020 custody return
date, arriving at a new maximum sentence date of December 27, 2021. This
recalculation was correct and permitted by law. See Young, 409 A.2d at 848. As
such, Corcoran’s claim that the Board was without authority to recalculate his
original judicially imposed maximum sentence date lacks merit.
               Finally, despite requesting that this Court order the Board to recalculate
his maximum sentence date, Corcoran raises no specific claim regarding the Board’s
recalculation in his petition for review. Instead, Corcoran premises his claim on his
previous argument that the Board lacked authority to alter his original judicially
imposed maximum sentence date. As we have explained above, the Board did not
err in recalculating Corcoran’s maximum sentence date.18




       17
           Corcoran did not challenge the Board’s decision to deny him credit for the time he spent
at liberty on parole.
       18
           Additionally, Corcoran asserts that he never received credit for the 28 days he spent in
an inpatient rehabilitation facility in 2017. Further, he claims he was not released (as the Board
claims) when he reached his original maximum sentence date of November 18, 2019. Instead,
Corcoran notes that he remained incarcerated until January 27, 2020, when he was released to an
Ohio detainer. As such, he claims that he should also be credited for that time. We disagree. First,
Corcoran points to no evidence of record that supports these claims. Second, he did not seek credit
for either period of confinement in his appeal to the Board. See Corcoran’ Administrative Appeal,
C.R. at 126-31. “[I]ssues not raised by a CPV before the [B]oard in an administrative appeal are
waived for purposes of appellate review by this [C]ourt.” Mesko v. Pa. Bd. of Prob. & Parole,
245 A.3d 1174, 1179-80 (Pa. Cmwlth. 2021) (quoting McCaskill v. Pa. Bd. of Prob. & Parole,
631 A.2d 1092, 1094-95 (Pa. Cmwlth. 1993)). These issues are therefore waived and will not be
considered.
                                                 9
                               III. Conclusion
            Accordingly, we grant Counsel’s Motion to Withdraw and affirm the
Board’s order recalculating Corcoran’s maximum sentence date.




                                    __________________________________
                                    CHRISTINE FIZZANO CANNON, Judge




                                      10
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nicholas Corcoran,                   :
                  Petitioner         :
                                     :
            v.                       :
                                     :
Pennsylvania Parole Board,           :   No. 927 C.D. 2021
                  Respondent         :


                                 ORDER


            AND NOW, this 4th day of August, 2022, the Motion to Withdraw as
Counsel filed by Victoria Hermann, Esquire is GRANTED, and the August 4, 2021
order of the Pennsylvania Parole Board is AFFIRMED.



                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge